Citation Nr: 1443419	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  13-09 331	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from June 1982 to August 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   


FINDING OF FACT

On September 23, 2014, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw the appeal for increased rating in excess of 20 percent for lumbosacral strain is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of increased rating in excess of 20 percent for lumbosacral strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on September 23, 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal for increased rating in excess of 20 percent for lumbosacral strain is requested.  On a Statement in Support of Claim form (VA Form 21-4138) dated and submitted on September 23, 2014, the Veteran wrote, "I request to withdraw my appeal for back increase."  The appellant has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


